                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA


Kristie Michelle Bedenbaugh,                  )
                                              )
                 Plaintiff,                   )         Civil Action No. 1: 18-2798-RMG
                                              )
                 vs.                          )
                                              )
Andrew M. Saul, Commissioner                  )
of Social Security,                           )               ORDER
                                              )
                 Defendant.                   )
                                              )


       This matter comes before the Court for judicial review of the final decision of the

Commissioner of Social Security denying Plaintiff's application for Disability Insurance Benefits

("DIB"). In accordance with 28 U.S .C. § 636(b) and Local Rule 73.02, D.S.C., this matter was

referred to the United States Magistrate Judge for pretrial handling. The Magistrate Judge issued

a Report and Recommendation ("R & R") on September 18, 2019, recommending that the

decision of the Commissioner be reversed and remanded to the agency because of the

Administrative Law Judge' s failure to consider all of the relevant evidence in the record

regarding Plaintiff's Migraines and Fibromyalgia and to consider and incorporate into the RFC

the combined effects of Plaintiff's multiple impairments. (Dkt. No. 18 at 43-50). The

Commissioner has advised the Court that he does not intend to file objections to the R & R.

(Dkt. No. 20).

       The Court has reviewed the R & R and the record evidence and finds that the Magistrate

Judge has ably addressed the factual and legal issues in this matter. Therefore, the Court



                                                  -1-
ADOPTS the Report and Recommendation as the order of this Court, REVERSES the decision

of the Commissioner pursuant to Sentence Four of 42 U.S.C. § 405(g), and REMANDS the

matter to the Commissioner for further proceedings consistent with this order.

       AND IT IS SO ORDERED.




                                                        G ~~F-
                                                      Richard Mark Gergel
                                                      United States District Judge


Charleston, South Carolina
October ?, 2019




                                                -2-
